Citation Nr: 1204465	
Decision Date: 02/06/12    Archive Date: 02/16/12

DOCKET NO.  02-08 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a disability evaluation in excess of 70 percent for service-connected posttraumatic stress disorder (PTSD) from December 12, 2002, to the present.  

(The issues of entitlement to service connection for a low back disability, whether new and material evidence has been received to reopen a claim of service connection for liver disability to include hepatitis C, and entitlement to recognition of a marriage between the Veteran and RNH are addressed in a separate decision).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel


INTRODUCTION

The Veteran had active service in the United States Army from October 1969 to February 1975.  

This matter comes before the Board of Veterans' Appeals (Board) from a March 2000 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  The Board, in an April 2004 decision, established the Veteran's current disability, effective from December 12, 2002, at 70 percent for PTSD, and assigned a 50 percent rating between July 25, 1999, and December 11, 2002.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In a December 2005 order, the Court granted a joint motion for remand, vacating that part of the Board's decision that denied a rating greater than 50 percent from July 25, 1999, and December 11, 2002, and greater than 70 percent from December 12, 2002.  

The Board, in compliance with the Court's order, remanded the claims for evidentiary development in April 2006.  In January 2008, a Board decision denied a rating in excess of 50 percent from July 25, 1999, to December 11, 2002, and ordered a new VA examination to determine the severity of PTSD from December 12, 2002.  All actions directed by previous remands have been accomplished.  

It is noted that a separately-docketed appeal regarding the issues of entitlement to service connection for a low back disability, whether new and material evidence has been received to reopen a claim of service connection for liver disability to include hepatitis C, and entitlement to recognition of a marriage between the Veteran and RNH, is the subject of a second remand being issued contemporaneously with the remand that appears below.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran in this case contends that his service-connected PTSD is of a greater severity than what is contemplated by the currently assigned 70 percent rating.  The Veteran's 70 percent rating has been in effect since December 2002 and he maintains, essentially, that he should be entitled to the maximum schedular rating of 100 percent (the next higher rating available).  

Pursuant to the Board's most recent remand, the State of Texas did arrange for the Veteran to be examined in April 2010.  The results of this examination indicate that the Veteran has severe psychiatric problems, with a Global Assessment of Functioning (GAF) score of 45 being assessed. This clinician noted that the Veteran was deficient in most areas of occupational and social functioning.  Based on the results of this examination, the 70 percent evaluation was continued.  

Of note, is that the Veteran has indicated to VA that he is incarcerated in a specific facility within the Texas Department of Criminal Justice that deals with mentally ill offenders.  The Veteran asserts that he has utilized psychiatric care services at this facility, and that it is readily available to him.  Unfortunately, a search of the medical records reveals that there are no psychiatric treatment records currently of record from the Department of Criminal Justice, and that these records were unavailable for review prior to the April 2010 VA examination.  Accordingly, after the securing of appropriate waivers, the mental health reports from the Department of Criminal Justice should be obtained.  

Furthermore, the Board notes that the Veteran was released from prison briefly in 2008, and during that time, established care with VA for his service-connected psychiatric disability.  It was noted that the Veteran was not working, and the Veteran had also maintained that even in prison, his mental health status prevented him from doing any sort of occupational activity within the prison.  Because the Veteran is incarcerated, he is incapable of any type of gainful employment for reasons wholly unrelated to his service-connected disabilities (i.e., he cannot work as he is being punished for violating the criminal laws of the State of Texas).  Nonetheless, as occupational functioning is part of the criteria utilized in rating psychiatric disabilities, there should be discussion regarding whether the Veteran has any capacity for occupational functioning (regardless of his incarceration).  

Essentially, the Board directs that an addendum opinion should be authored by the examiner who conducted the April 2010 examination.  The examiner should be provided any outstanding records from the Texas Department of Criminal Justice.  With regard to occupational functioning, it would be most helpful if the examiner would report the nature of the Veteran's limitations exclusive of the limitations imposed by his incarceration, and he should also consider whether the Veteran's incarceration in a mental health facility within the Texas penal system is tantamount to an inpatient hospitalization for service-connected PTSD.  

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all notification and development actions required by 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002 & Supp. 2011) are fully satisfied.   In this regard, after the receipt of the appropriate waivers, the Texas Department of Criminal Justice should be contacted for the purposes of obtaining any treatment records pertaining to the Veteran's service-connected PTSD.  Copies of the records should be attached to the record, and if no records are available, the record should so state.  

2.  Return the claims file to the clinician who authored the April 2010 VA examination, if available, for the purposes of determining the severity of  service-connected PTSD.  Should records be obtained from the Texas Department of Criminal Justice, these records should be forwarded to the examiner for review.  The examiner should offer an opinion, in light of new evidence (although regardless if any such evidence is received), as to whether the Veteran is totally impaired occupationally and socially.  The examiner should discuss occupational impairment exclusive of the limitations put forth by the Veteran's incarceration, and should also note whether the Veteran's incarceration in a facility designed for mentally ill offenders is, clinically, tantamount to an inpatient hospitalization for service-connected PTSD.  A rationale should accompany any conclusions reached in the narrative portion of the examination report.  

3.  Following the directed development, the RO must conduct a de novo review of the claim.  Should the claims not be granted, issue an appropriate statement of the case to the Veteran and his representative and return the claims to the Board for final adjudication.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



___________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


